11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Ramon Perez,                                  * From the County Court at Law
                                                No. 5 of Dallas County,
                                                Trial Court No. cc-12-01963 E.

Vs. No. 11-13-00126-CV                        * July 11, 2013

Vincent Ragsdale,                             * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against Ramon
Perez.